DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

In view of applicant’s amendment and arguments regarding objection to the drawings set forth in the previous office action, the objection is hereby withdrawn.
The applicant's arguments to the claims rejection are fully considered, however they are not deemed to be persuasive; for examiner response to the applicant’s arguments see “Response to Arguments” section below.

Response to Arguments
Since the applicant repeats majority of arguments previously presented in the response filed on 11/22/2021, the examiner also repeats counter arguments from the Advisory Action mailed on 11/30/2021.
On page 10 of the Remarks, the applicant states (underlining by the applicant):
“…Ou fails to disclose or fairly suggest a first printed circuit board (PCB) on which a communication processor, an intermediate frequency integrated circuit (IFIC), and a radio frequency integrated circuit (RFIC) supporting a mmWave communication are disposed, as recited in amended Claim 1.”

First, consider the closest dictionary definitions of the term “disposed” (see https://www.dictionary.com/browse/dispose):
“2. to put in a particular or the proper order or arrangement; adjust by arranging the parts.
3. to put in a particular or suitable place:
The lamp was disposed on a table nearby.”

In other words, to dispose a first thing on a second thing is simply to place the first thing on the second thing.
In this respect, in section Response to Arguments of the previous office action(s), the examiner provided the following explanation, which is also cited by the applicant on page 10 of the Remarks:
“…mechanically, the RFIC 616 is positioned on the main device PCB. This may be confirmed by the same paragraph 0037 which states “(the RFIC 616 or any of the other RFICs illustrated in the other figures may include or be coupled to one or more support structures (not shown in FIG. 6) configured to physically secure the RFIC, for example to the PCB 614).” In other words, while being electrically connected to the flex cable 630, the RFIC 616 is mechanically connected or supported by the PCB 614, which is sufficient to meet the limitation of claim 1 “a first printed circuit board (PCB) including a communication processor, an intermediate frequency integrated circuit (IFIC), and a radio frequency integrated circuit (RFIC)”.”

is disposed on “the first printed circuit board”.
In response to this examiner’s finding, the applicant continues their argument by stating the following:
“To the contrary, the disclosure of Ou fails to sufficiently support the Examiner’s citation, at least because “not shown in FIG. 6” concedes that one of ordinary skill in the art at the time of the present invention would not have understood that substituting an adhesive for connectors (622), i.e., “an adhesive in the absence of the connectors 622”…”

It is not clear the logic behind this applicant’s argument. Neither the disclosure of Ou, nor the examiner’s explanation state or even imply that there is any substitution necessary. No one ever said or implied that electrical connections 622 that are used to conduct electrical signals need to be replaced by mechanical arrangement. The electrical connections 622 would still be there as necessary for conduction of electrical signals; the purpose of disclosed by Ou support structure is simply to provide mechanical support for the RFIC so the RFIC will not be hanging on electrical connections only (which may not provide sufficient sturdiness in operation, especially in a mobile device which may be subject to a rough handling of the user, shaking, being dropped, etc.), but would have solid mechanical support on the main device PCB, which would be in addition to the electrical connections 622.

In response to the above arguments from the Advisory Action, the applicant states:
“To the contrary, paragraph [0037] clearly indicates that the support structure is not shown in the figures. Accordingly, Ou fails to disclose any shape or manner by which such support structure is disposed to physically secure the RFIC 616 to the first PCB 614. For example, assuming that support structures (not shown) are disposed between the RFIC 616 and the main PCB 614, it would not have been obvious to a person of ordinary skill in the art at the time of the present invention of how to arrange the RFIC 616 already disposed on the flex cable 630 and also on the main PCB 614.”

It is not necessary to disclose any particular shape or manner of the support structure as long as it is disclosed and specifically stated that (see paragraph 0037) “the RFIC 616 or any of the other RFICs illustrated in the other figures may include or be coupled to one or more support structures (not shown in FIG. 6) configured to physically secure the RFIC, for example to the PCB 614”. It could be as simple as a layer of glue, or a double-sided sticky tape of appropriate thickness, or anything else of similar nature, as long as it provides physical support for the RFIC on the PCB 614. Furthermore, the claim does not recite anything regarding how the integrated circuits “are disposed” on the “first printed circuit board”. Therefore, Ou’s disclosure of the RFIC being physically secure to the PCB 614 maps directly to the limitation of claim 1 simply requiring the integrated circuits be somehow disposed on the first printed circuit board without specifying exactly how it is done.

The applicant continues their argument by stating:
“Also, even if the support structure coupled with the RFIC 616 physically secures the RFIC 616 to the main PCB 614, as asserted by the Examiner, the RFIC 616 is not 

In response, the examiner would like to note that the dictionary definition does not require direct placement of one thing on to another and thus does not prevent presence of a something in between. For example, one can attach a rod to a plate by using a glue between them and still say that the rod is disposed on the plate.

The applicant further states (underlining by the applicant):
“Regarding the Examiner’s argument that the dictionary meaning of “dispose” means to place the RFIC 616 on the flex cable 630, Applicants respectfully submit that would not have been reasonable for one of ordinary skill in the art at the time of the present invention to place the RFIC on the main PCB (614), at least in view of the most relevant dictionary definition of “disposed”, as provided by dictionary.com…”

The examiner never stated that ‘ “dispose” means to place the RFIC 616 on the flex cable 630’, therefore, this applicant’s argument does not seem to be based on any actual examiner’s statement. And contrary to the applicant’s arguments, Ou is explicit in paragraph 0037 that the RFIC is secured to the main PCB by means of support structure, therefore, is “disposed” on.

The applicant finishes this portion of the arguments by citing a portion from the dictionary which partially overlaps the citation provided by the examiner above. The applicant even underlines “adjust by arranging the parts”. However, this exactly agrees with the examiner’s argument presented above.
The lamp was disposed on a table nearby”, this is not the examiner’s example. The applicant could have seen this example together with more definitions of the term “dispose” on https://www.dictionary.com/browse/dispose if the applicant clicked “SEE MORE”. For the lamp to be disposed on the table, there is no requirement that the lamp be placed directly on the tabletop. For example, if there is a tablecloth in between, the lamp is still disposed on the table.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 2, 7, 9 – 13, 17, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2, 9 – 12 and 19 – 20 of copending Application No. 17/226,912 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the reference application make obvious the claims of instant application according to the following table:
Claims of Reference application
Claims of Instant application
1 – 2
1 – 2, respectively (obvious modification: it would have been obvious to locate first and 

7 and 9, respectively (obvious – see above)
11
10 – 12 (obvious modification: it would have been obvious to locate first and second antenna modules as close as possible to the RFIC to reduce loss in the connection and interference between different connections)
12
13 (obvious – see above)
19 and 20
19 and 20, respectively (obvious – see above)


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 9 – 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200091581 (Ou).
Regarding claim 1, Ou teaches “A portable communication device (shown in FIG 3 with corresponding description as well as in FIG 6 with corresponding description) comprising:
a first printed circuit board (PCB) (main device PCB 614 in FIG 6) on which a communication processor (paragraph 0039: The transceiver 642 may be remote from the RFIC 616, and may include a processor or other processing means to modulate information (e.g., a modem). Transceiver 642 is supported by the main device PCB 614 in FIG 6 (“disposed”)), an intermediate frequency integrated circuit (IFIC) (paragraph 0039: in FIG. 6, a transceiver 642 to convert a signal between the IF and a baseband frequency, and to transmit IF signals to and receive IF signals from the RFIC 616.), and a radio frequency integrated circuit (RFIC) (paragraph 0037: the RFIC 616 may include or be coupled to one or more support structures configured to physically secure the RFIC to the PCB 614. The one or more connectors 622 may enable one or more signals to flow from the main device PCB 614 to the RFIC 616 via the flex cable 630.) supporting a mm Wave communication (paragraph 0039: the RFIC 616 may receive the IF signal and may be configured to convert signals between the intermediate frequency and the millimeter-wave frequencies (e.g., 28/39/60 GHz).) are disposed (paragraph 0037: the RFIC 616 may include or be coupled to one or more support structures configured to physically secure the RFIC to the PCB 614, therefore, “disposed”.);
a first antenna module (paragraph 0042: The radiators 624, 626 may include multiple radiators such as a patch antenna array including a matrix of radiators. 3-D solutions may be realized such that radiators may be disposed on two or more sides of the antenna carrier 618 which may correspond with the patch antenna arrays 330, 340 in FIG. 3.  Therefore, the portion of the antenna carrier 618 which is parallel to the main PCB 614 together with supported radiators 624 is mapped to recited “a first antenna module”) including a second PCB (paragraph 0040: The antenna carrier 618 may be a separate PCB board. Therefore, the portion of the antenna carrier 618 implemented as a PCB and which is parallel to the main PCB 614 and which supports radiators 624 is mapped to recited “a second PCB”), the first antenna module electrically connected with the first PCB (as may be seen from FIG 6 and corresponding description, the portion of the antenna carrier 618 which is parallel to the main PCB 614 and which supports radiators 624 (“second PCB”) is electrically connected to the main device PCB 614 (“the first PCB”) by means of a first ball grid array 632, electrical lines connecting balls 632 with the RFIC 616, electrical lines connecting the RFIC 616 and connectors 622 on the main device PCB 614)…” “…the first antenna module including a first 1x2 antenna array and a second 1x2 antenna array (paragraph 0042: the radiators 624, 626 may include array dimensions such as 1x2, 1x3, 1x4, 2x2, 2x3, 2x4, 3x3, 3x4, etc.. In other words, at least three types of antenna arrays, such as 2x2, 1x4 and 2x4 are explicitly disclosed. This means that, in the first and second cases, the antenna arrays 2x2 and 1x4 include two side-by-side 1x2 antenna arrays, and in the third case, the antenna array 2x4 includes four side-by-side 1x2 antenna arrays any two of which would correspond to the recited arrangement) which are disposed on the second PCB (as explained above, the supported radiators 624 are positioned on (“disposed on”) the portion of the antenna carrier 618 which is parallel to the main PCB 614 (the parallel portion of the antenna carrier 618 represents “second PCB”)); and
a second antenna module (paragraph 0042: The radiators 624, 626 may include multiple radiators such as a patch antenna array including a matrix of radiators. 3-D solutions may be realized such that radiators may be disposed on two or more sides of the antenna carrier 618 which may correspond with the patch antenna arrays 330, 340 in FIG. 3.  Therefore, the portion of the antenna carrier 618 which is perpendicular to the main PCB 614 together with supported radiators 626 is mapped to recited “a second antenna module”) including a third PCB (paragraph 0040: The antenna carrier 618 may be a separate PCB board. Therefore, the portion of the antenna carrier 618 implemented as a PCB and which is perpendicular to the main PCB 614 and which supports radiators 626 is mapped to recited “a third PCB”. Although Ou does not explicitly disclose in the embodiment of FIG 6 that the perpendicular portion is a separate PCB from the parallel portion, such an arrangement is shown in FIG 9 showing two separate antenna carriers 918a and 918b. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement the antenna carrier 618 as two separate printed circuit boards, one parallel and one perpendicular to the main device PCB, as disclosed in related embodiment of FIG 9. Additionally, the antenna carrier 618 implemented as PCB is not disclosed as being flexible, and normally rigid PCBs are flat which would necessitate putting together two PCBs at the right angle to support the antenna arrangement shown in FIG 6), the second antenna module electrically connected with (as may be seen from FIG 6 and corresponding description, the portion of the antenna carrier 618 which is perpendicular to the main PCB 614 (“third PCB”) and which supports radiators 626 is electrically connected to the main device PCB 614 (“the first PCB”) by means of a second ball grid array 634, electrical lines connecting balls 634 with the RFIC 616, electrical lines connecting the RFIC 616 and connectors 622 on the main device PCB 614)…” “…the second antenna module including a first 1x4 antenna array and a second 1x4 antenna array (paragraph 0042: the radiators 624, 626 may include array dimensions such as 1x2, 1x3, 1x4, 2x2, 2x3, 2x4, 3x3, 3x4, etc.. In other words, at least an antenna array 2x4 is explicitly disclosed. This means that the antenna array 2x4 includes two side-by-side 1x4 antenna arrays, as recited by the claim) which are disposed on the third PCB (as explained above, the supported radiators 626 are positioned on (“disposed on”) the portion of the antenna carrier 618 which is perpendicular to the main PCB 614 (the perpendicular portion of the antenna carrier 618 represents “third PCB”)).”

With respect to the limitation that each first antenna module and second antenna module to be “located within 2cm from the RFIC”, in Ou, the portion of the antenna carrier 618 which is parallel to the main PCB 614 together with supported radiators 624 (“the first antenna module”) overlaps with the RFIC 616. Since the device shown in FIG 6 is a smartphone (see paragraph 0022) and normally the thickness of the smartphone is well less than recited 2cm, this means that the conditions recited by the claim at least for “the first antenna module” to be “located within 2cm from the RFIC” is fulfilled. In re Aller, 105 USPQ 233.
Additional explanations may be found in section Response to Arguments above which is incorporated herein by reference.

	
Regarding claim 10, this claim is rejected because of the same reasons as set forth in the rejection of claim 1 above in this section because claim 10 has similar but broader limitations.
	Regarding claim 11, Ou teaches or fairly suggests “wherein the first antenna module includes a first 1x2 antenna array and a second 1x2 antenna array which are disposed on the second PCB (please see explanation in the rejection of claim 1 above addressing the same limitation).”
Regarding claim 12, Ou teaches or fairly suggests “wherein the second antenna module includes a first 1x4 antenna array and a second 1x4 antenna array which are disposed on the third PCB (please see explanation in the rejection of claim 1 above addressing the same limitation).”
Regarding claims 2 and 13, Ou teaches or fairly suggests “further comprising:
a first line connecting the RFIC and the first antenna module; and
a second line connecting the RFIC and the second antenna module (based on Ou’s FIG 6 please see annotated Sketch 1 below. This may also be mapped to any one or combination of feed lines 740a-h in Fig. 7B).

    PNG
    media_image1.png
    682
    1278
    media_image1.png
    Greyscale

Sketch 1),
wherein both of the first antenna module and the second antenna module are located within 2cm from the RFIC (this limitation was addressed in the rejection of claim 1 above and the explanation is incorporated herein by reference) such that loss of the first line between the RFIC and the first antenna module Is less than 10 dB, and that loss of the second line between the RFIC and the second antenna module is (this merely represents a desired result and does not seem to limit the claim to any particular steps or structure. It would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement such transmission medium that has minimal losses at the operating high frequency while transmitting signals from the RFIC 616 to the antennas, including the range specified by the claim, to maximize the signal feeding the antennas. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.).”
Regarding claims 3 and 14, although Ou teaches in paragraph 0039 that the RFIC 616 receives the IF signal and converts signals between the intermediate frequency and the millimeter-wave frequencies (e.g., 28/39/60 GHz), Ou does not explicitly disclose specific steps such as “wherein the RFIC is configured to:
receive a first intermediate frequency (IF) signal from the IFIC,
convert the first IF signal into a first radio frequency (RF) signal,
transmit the first RF signal to the first antenna module,
receive a second IF signal from the IFIC,
convert the second IF signal into a second RF signal,
transmit the second RF signal to the second antenna module.”
However, the claim is so broadly written that it does not require that the “first IF signal” be any different from “second IF signal” or that the “first RF signal” be any different from “second RF signal” or that the processes of reception, conversion and transmission for both signals to occur simultaneously. Nor does it require the (transceiver 642 - see paragraph 0039) by the RFIC 616 which “convert the first IF signal into a first radio frequency (RF) signal (paragraph 0039: The RFIC 616 may be configured to receive the IF via the flex cable 630 and convert the signal to a millimeter-wave frequency.), transmit the first RF signal to the first antenna module (paragraph 0043, the flex cable 730 may include a plurality of feed lines 740a-h configured to provide RF signals from an radio frequency integrated circuit (RFIC) to the radiators 724a-d. Therefore, providing this converted RF signal to all radiators located on both sides of the antenna carrier 618 in FIG 6, will inherently include provision of the signal “to the first antenna module”.),
“receive a second IF signal from the IFIC, convert the second IF signal into a second RF signal” may simply be mapped to the same process as described above but at another, later point in time for a different instance of IF signal having the same or different informational content (let us call it “the second IF signal”) and its conversion by the RFIC 616 into another instance of RF signal (let us call it “a second RF signal”) which is also transmitted to all radiators located on both sides of the antenna carrier 618 
Therefore, the normal operation of the system with respect to reception of an IF signal, its conversion to RF and the transmission of the RF signal to all radiators on both sides of the antenna carrier 618 at two different points in time will map to the recited by the claim processes.
Regarding claims 9 and 20, Ou teaches or fairly suggests “further comprising:
a first transmission or reception chain; and
a second transmission or reception chain,
wherein the first transmission or reception chain electrically connects the RFIC and the first 1x2 antenna array, and the second transmission or reception chain electrically connects the RFIC and the second 1x2 antenna array (paragraph 0043: FIGS. 7A and 7B show an example of a patch antenna array with flex cable 730.  The flex cable 730 may include a plurality of feed lines 740a-h (“a first transmission or reception chain; and a second transmission or reception chain”) configured to provide RF signals from an radio frequency integrated circuit (RFIC) to the radiators 724a-d.  As may be seen, the array is 1x4. Left portion of this array may be mapped to “the first 1x2 antenna array” and the right portion of this array may be mapped to “the second 1x2 antenna array”.  In view of this, recited by the claim “the first transmission or reception chain electrically connects the RFIC and the first 1x2 antenna array” is mapped to the lines 740e-h in FIG 7B, “and the second transmission or reception chain electrically connects the RFIC and the second 1x2 antenna array” is mapped to the lines 740a-d in FIG 7B).”

Claims 7, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200091581 (Ou) as applied to claims 1 and 11 above, and further in view of US 20190158130 (Achour).
Regarding claims 7 and 18, Ou does not disclose “wherein the communication processor is configured to form a first beam using the first 1x2 antenna array and to form a second beam using the second 1x2 antenna array.”
Achour teaches a radiating structure comprising multiple subarrays of radiating elements, each subarray responsive to a different frequency (abstract). As further disclosed in FIG 4 with corresponding description, there is an antenna 404 which has an array of radiating elements or cells 406. Paragraph 0021: A transmission signal 416 is provided to the antenna feed 402 which has a plurality of transmission lines for distributing the signal 416 to the antenna 404. The transmission signal for each counterpart communication device has a corresponding frequency at which certain cells 406 resonate.  The top row of cells 406 resonate or radiate at frequency f1, but do not radiate EM signals at other frequencies. Similarly, the other rows of cells 406 are each resonant at specific frequencies, and not respond to other frequencies. Paragraph 0026: each portion of the cells, or subarray of cells, is responsive to a specific frequency. The subarray of cells are configured to operate together and thus to direct communications in a specific direction (to form different beams). Paragraph 0027: the system provides multiple frequency signals from a single antenna having cells of different resonant 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to combine disclosed by Achour transmissions in different directions utilizing different frequency selective beams from different sub-arrays of the same antenna array, with the system of Ou with respect to either or both antenna arrays 340 and 330 shown in FIG 3 as well as antenna arrays comprising radiators 624 and 626 in FIG 6. Doing so would have allowed to direct a communication stream to a given counterpart communication apparatus, maximize available transmission energy and increase the throughput to that communication partner. This would be especially useful in a congested environment. (See Achour, paragraph 0026)
When the principle suggested by Achour is applied to the antenna array 330 in FIG 3 or antenna array comprising radiators 624 in FIG 6 and having structures 2x2, 1x4 or 2x4, thus including two or four side-by-side 1x2 sub-arrays, as was explained in the rejection of claim 1 above, it would have been obvious to split them in such a way that “the first 1x2 antenna array” would “form a first [frequency selective] beam” and “the second 1x2 antenna array” would “form a second [frequency selective] beam”.
Regarding claims 8 and 19, Ou does not disclose “wherein the communication processor is configured to form a first beam using the first 1x4 antenna array and to form a second beam using the second 1x4 antenna array.”
Achour teaches a radiating structure comprising multiple subarrays of radiating elements, each subarray responsive to a different frequency (abstract). As further disclosed in FIG 4 with corresponding description, there is an antenna 404 which has an array of radiating elements or cells 406. Paragraph 0021: A transmission signal 416 is provided to the antenna feed 402 which has a plurality of transmission lines for distributing the signal 416 to the antenna 404. The transmission signal for each counterpart communication device has a corresponding frequency at which certain cells 406 resonate.  The top row of cells 406 resonate or radiate at frequency f1, but do not radiate EM signals at other frequencies. Similarly, the other rows of cells 406 are each resonant at specific frequencies, and not respond to other frequencies. Paragraph 0026: each portion of the cells, or subarray of cells, is responsive to a specific frequency. The subarray of cells are configured to operate together and thus to direct communications in a specific direction (to form different beams). Paragraph 0027: the system provides multiple frequency signals from a single antenna having cells of different resonant frequencies. FIG 8 and paragraphs 0027 – 0028 disclose simultaneous transmission to multiple counterpart communication apparatuses in different directions utilizing beams having different frequencies from different portions of the array antenna. In other words, Achour teaches “wherein the communication processor is configured to form a first beam using the first … antenna array and to form a second beam using the second … 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to combine disclosed by Achour transmissions in different directions utilizing different frequency selective beams from different sub-arrays of the same antenna array, with the system of Ou with respect to either or both antenna arrays 340 and 330 shown in FIG 3 as well as antenna arrays comprising radiators 624 and 626 in FIG 6. Doing so would have allowed to direct a communication stream to a given counterpart communication apparatus, maximize available transmission energy and increase the throughput to that communication partner. This would be especially useful in a congested environment. (See Achour, paragraph 0026)
When the principle suggested by Achour is applied to the antenna array 340 in FIG 3 or antenna array comprising radiators 626 in FIG 6 and having a structure 2x4, thus including two side-by-side 1x4 sub-arrays, as was explained in the rejection of claim 1 above, it would have been obvious to split them in such a way that “the first 1x4 antenna array” would “form a first [frequency selective] beam” and “the second 1x4 antenna array” would “form a second [frequency selective] beam”.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200091581 (Ou) evidenced by US 20140225806 (Lee’806).
Regarding claims 6 and 17, Ou does not explicitly disclose “further comprising a flexible printed circuit board (FPCB); wherein the first antenna module and the RFIC is electrically connected by the FPCB.”

However, connecting antennas to the rest of the circuitry for radio frequency (RF) communication using “flexible printed circuit board (FPCB)” is well known in the art as may be evidenced by at least Lee’806, abstract.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the flex cable 630 of Ou as well known in the art (evidenced by Lee’806) flexible printed circuit board simply as design choice with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established 

Claims 3, 5, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200091581 (Ou) as applied to claims 1 and 10 above, and further in view of US 20200091608 (Alpman).
Alternative rejection of claims 3 and 14
Regarding claims 3 and 14, although Ou teaches in paragraph 0039 that the RFIC 616 receives the IF signal and converts signals between the intermediate frequency and the millimeter-wave frequencies (e.g., 28/39/60 GHz), Ou does not explicitly disclose specific steps such as “wherein the RFIC is configured to:
receive a first intermediate frequency (IF) signal from the IFIC,
convert the first IF signal into a first radio frequency (RF) signal,
transmit the first RF signal to the first antenna module,
receive a second IF signal from the IFIC,
convert the second IF signal into a second RF signal,
transmit the second RF signal to the second antenna module.”

Alpman in FIG 62 with corresponding description also teaches high-level block diagram of a similar device having plurality of antenna arrays.  Thus, Alpman teaches or fairly suggests “wherein the RFIC is configured to:
receive a first intermediate frequency (IF) signal from the IFIC (paragraph 0976: A second data stream may be communicated between the BBS 6226 (“IFIC”) and the RFEM 6204 via the triplexer's 6228 and 6224, and the coax cable 6240. The second data stream can be transmitted via the phased antenna array 6222, which can include horizontally polarized antennas. The transmitted through the cable 6240 data stream from BBS 6226 to the RFEM 6202 represents “a first intermediate frequency (IF) signal” (see paragraphs 0973 – 0974)),
convert the first IF signal into a first radio frequency (RF) signal (paragraph 0975: The RFEM 6204 can include an LO generator 6216 to generate a LO signal 6218. The LO signal 6218 can be used by the transceiver part 6220 for up-converting a signal received from the BBS 6226 into a RF signal for transmission via the array 6222.),
transmit the first RF signal to the first antenna module (paragraph 0976: The second data stream can be transmitted via the phased antenna array 6222 (which may be mapped to “the first antenna module”), which can include horizontally polarized antennas.),
receive a second IF signal from the IFIC (paragraph 0976: During a MIMO operation, a first data stream may be communicated between the BBS 6226 and the RFEM 6202 via the triplexers 6228 and 6214, and the coax cable 6238. The first data stream can be transmitted via the phased antenna array 6208, which can include vertically polarized antennas. The transmitted through the cable 6238 data stream from BBS 6226 to the RFEM 6202 represents “a second IF signal” (see paragraph 0973)),
convert the second IF signal into a second RF signal (paragraph 0974: The RFEM 6202 can include an LO generator 6210 to generate a LO signal 6212. The LO signal 6212 can be used by the transceiver part 6206 for up-converting a signal received from the BBS 6226 into a RF signal for transmission via the array 6208.),
transmit the second RF signal to the second antenna module (paragraph 0976: The first data stream can be transmitted via the phased antenna array 6208 (which may be mapped to “the second antenna module”), which can include vertically polarized antennas.).”

Alpman does not disclose that different RFEM shown in FIG 62 may be part of the same integrated circuit. This, however, follows from the teaching of Ou, whose RFIC 616 is capable of outputting RF signals of horizontal and vertical polarizations (see par. 0042, 0043 and 0047).
Regarding claims 5 and 16, Ou in combination with Alpman teaches or fairly suggests “wherein the first RF signal is horizontally polarized, and the second RF signal is vertically polarized (indeed, as was explained in the rejection of claim 3 above in this section, the signal transmitted from “the first antenna module” mapped to phased antenna array 6222 is horizontally polarized, and the signal transmitted from “the second antenna module” mapped to phased antenna array 6208 is vertically polarized).”

Claims 3, 4, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200091581 (Ou) in view of US 20200091608 (Alpman) as applied to claims 1 and 10 above, and further in view of US 20160248451 (Weissman).

Alternative rejection of claims 3 and 14 based on different embodiment in Alpman.
Regarding claims 3 and 14, although Ou teaches in paragraph 0039 that the RFIC 616 receives the IF signal and converts signals between the intermediate frequency and the millimeter-wave frequencies (e.g., 28/39/60 GHz), Ou does not explicitly disclose specific steps such as “wherein the RFIC is configured to:
receive a first intermediate frequency (IF) signal from the IFIC,
convert the first IF signal into a first radio frequency (RF) signal,
transmit the first RF signal to the first antenna module,
receive a second IF signal from the IFIC,
convert the second IF signal into a second RF signal,
transmit the second RF signal to the second antenna module.”

Alpman in FIG 85 with corresponding description also teaches high-level block diagram of a similar device having plurality of antenna arrays.  Thus, Alpman teaches or fairly suggests “wherein the RFIC is configured to (this embodiment is shown in FIG 85 with corresponding description. Paragraph 1114: each of the RFEMs 8502, . . . , 8504 can be configured for reception and transmission of wireless signals in a specific band (e.g., a 28 GHz band, a 39 GHz band, a 60 GHz ISM band such as WiGig or a 5G communication band).):
receive a first intermediate frequency (IF) signal from the IFIC (paragraph 1118: The RFEM 8502 can receive an IF signal (“a first intermediate frequency (IF) signal”) from the BBS 8506 (“IFIC”) via the coax cable 8552 and the triplexer 8550.),
convert the first IF signal into a first radio frequency (RF) signal (paragraph 1118: The IF signal can be amplified by IF amplifier 8546 and then communicated to the mixer 8538. The mixer 8538 can receive an up-conversion LO signal from the LO generator 8542 and the LO amplifier 8540. The amplified LO signal is multiplied with the amplified received IF signal by the mixer 8538 to generate an RF signal.),
transmit the first RF signal to the first antenna module (paragraph 1118: a plurality of signals 8528 for transmission by the phased antenna array 8508 (which may be mapped to “the first antenna module”).),
receive a second IF signal from the IFIC (paragraph 1114: Even though description of the functionalities of RFEM 8502 are provided, the additional RFEMs (e.g., RFEM 8504) can be configured in a similar fashion. Therefore, as per paragraph 1118: The RFEM 8504 can receive an IF (“a second IF signal”) signal from the BBS 8506 (“IFIC”) via respective coax cable 8552 and the triplexer 8550.),
convert the second IF signal into a second RF signal (paragraph 1118: The IF (“second IF signal”) signal can be amplified by IF amplifier 8546 (of RFEM 8504) and then communicated to the mixer 8538 (of RFEM 8504). The mixer 8538 (of RFEM 8504) can receive an up-conversion LO signal from the LO generator 8542 (of RFEM 8504) and the LO amplifier 8540 (of RFEM 8504). The amplified LO signal is multiplied with the amplified received IF signal by the mixer 8538 (of RFEM 8504) to generate an RF signal in the RFEM 8504.),
transmit the second RF signal to the second antenna module (paragraph 1118: a plurality of signals 8528 (of RFEM 8504) for transmission by the phased antenna array 8508 (of RFEM 8504) (which may be mapped to “the second antenna module”)).”
Therefore, it would have been further obvious to a person of ordinary skill in the art at the effective filing date of the application to combine the embodiment shown in Alpman’s FIG 85 with the system of Ou with respect to transmitting signals having different frequency bands from different antenna arrays so that one antenna array located on one surface of the device transmits signals of a first band and another antenna array located on a different surface of the device transmits signals of a second band. Doing so would have provided separation of signals by reducing their mutual interference by utilizing different frequency bands.
Alpman does not disclose that different RFEM shown in FIG 85 may be part of the same integrated circuit. In this respect, Weissman in FIG 4B teaches a similar arrangement having dual band RFFE 335-a connected to two different antenna arrays. As stated in paragraph 0151, the first baseband circuitry 325-a may output a first IF signal associated with communicating in the first frequency range. The second baseband circuitry 330-a may output a second IF signal associated with communicating in the second frequency range. The second IF signal may be at a higher frequency than 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize Alpman’s multiple RFEM 8502, 8504 for communication in different frequency bands as parts of a single radio frequency integrated circuit (RFIC), as suggested by Weissman simply as design choice with predictable results. Doing so would have reduced parts count, reduced the space taken by the components and improved consistency of performance by providing different RFEM on the same chip.
Regarding claims 4 and 15, Ou in combination with Alpman and Weissman teaches or fairly suggests “wherein the first RF signal has a first frequency band different from a second frequency band of the second RF signal (indeed, as was explained in the rejection of claim 3 above in this section, the signal transmitted by different RFEM 8502, 8504 are in different frequency bands (see Alpman, paragraph 1114). Same information is disclosed by Weissman, paragraph 0152).”

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Additionally, during the interview on November 24, 2021, the examiner stated that the amendments would not overcome the applied references, and the advisory action mailed on November 30, 2021, explained it in further details. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/Primary Examiner, Art Unit 2648